Citation Nr: 0707079	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-205 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran served in the New Philippine Scouts from March 
1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for right shoulder and 
bilateral knee disabilities.

This case was previously before the Board in March 2005, at 
which time service connection for right shoulder and 
bilateral knee disabilities was denied, on the basis that 
there was no evidence showing the claimed disabilities were 
incurred during service.  That decision was appealed to the 
U.S. Court of Appeals for Veterans Claims.  The record 
contains a Joint Motion for Remand, dated in October 2006, 
wherein the appellant's attorney and the VA General Counsel 
agreed to request that the Court vacate the Board's decision 
and remand the appellant's claims.  In October 2006, an order 
was issued by the Court, granting the Joint Motion and 
remanding the appellant's claim, for reasons which will be 
further explained herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The October 2006 Joint Motion indicates that a remand is 
required in this case due to perceived deficiencies in the 
Board's analysis as provided in the March 2005 decision, and 
for compliance with the statutory duty to assist.  
Specifically, the Joint Motion notes that the veteran was not 
afforded a VA examination in conjunction with this appeal, 
and that the Board did not provide a discussion regarding 
whether a VA examination and opinion are necessary in this 
case.  

Upon review of the record, the Board finds a remand is 
necessary in order to afford the veteran a VA examination.  
VA will obtain an examination or opinion if it is 




necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  The Court has held that a VA examination 
and opinion are necessary when there is (1) competent 
evidence of a current disability or persistent or recurring 
symptoms of a disability; (2)evidence establishing that an 
event, injury, or disease occurred in service, or evidence of 
disease subject to presumptive service connection; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or another service-connected disability; and 
(4) insufficient competent medical evidence on file to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

In this case, there is evidence showing the veteran has a 
current disability involving both his knees, as a June 2000 
private X-ray revealed that he has mild bilateral 
degenerative osteoarthritis of the knees.  The June 2000 
private X-ray report also shows the veteran has a small spur 
in the greater tuberosity of the right shoulder, and a June 
2001 private medical record from R.M., M.D., reflects that 
the veteran has limitation of motion of the right shoulder; 
however, no formal diagnosis as to his right shoulder is 
shown in the record.  Therefore, the Board finds a VA 
examination is necessary to determine whether the veteran 
currently has a disability involving his right shoulder.  

The veteran attributes his current problems involving his 
right shoulder and knees to an injury he incurred during 
service.  The Board notes he has submitted varying versions 
of the in-service injury; however, he essentially reports 
that he was trying to lift a heavy truck tire when it fell 
onto the lumbar region of his back and hurt his right 
shoulder and knees.  He said that, instead of lifting the 
tire, he used his right shoulder to elevate the tire and the 
tire fell and pinned him down, affecting his shoulder, back, 
and knees.  He has also reported that he was unconscious and 
immediately taken for treatment at the U.S. Army Hospital in 
Okinawa, Japan.  The Board will not address whether we 
consider the veteran's report of the in-service injury 
affecting his right shoulder and knees to be credible; 
however, we do note the service medical records (SMRs) indeed 
show that, in September 1948, the veteran suffered a sprain 
to the lumbosacral region of his spine while lifting heavy 
equipment.  The Board also notes, however, that the SMRs do 
not show the heavy 




equipment fell on the veteran's back or pinned him down, or 
that the in-service injury affected his right shoulder or 
knees.  Regardless, the Board finds there is evidence 
establishing an injury occurred in service which may be the 
cause of the veteran's current disabilities.  

The record contains a medical opinion from the veteran's 
private physician, P.F.E., M.D., dated in March 2001, which 
states the veteran's current problems are "directly or 
indirectly related" to an in-service injury to his back.  In 
regard to whether there is an indication of an association 
between the veteran's current disability and service, the 
Court held this is a low threshold and the evidence must only 
show an "indication" that the veteran's current 
disabilities "may be" associated with the in-service event.  
McLendon, 20 Vet. App. at 83.  The Board finds thet 
Dr. P.F.E.'s statement satisfies this element.  

Finally, the Board finds there is insufficient competent 
medical evidence to decide the claim.  In McLendon, supra, 
the Court held that when a nexus between a current disability 
and an in-service event is indicated, there must be a medical 
opinion that provides a non-speculative determination as to 
the degree of likelihood that a disability was caused by an 
in-service incident to constitute sufficient medical evidence 
on which the Board can render a decision with regard to 
nexus.  Id. at 85.  As there is a medical opinion of record 
indicating a possible nexus between the veteran's current 
disabilities and service, and there is no other competent 
medical opinion of record, the Board finds a remand for a 
medical examination and opinion is necessary in order to 
render a fully informed decision.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice may be needed in certain claims for compensation.  
The Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with the Remand from the Court, 
this case is REMANDED to the RO for the following 
development:





1.	The veteran should be afforded a VA 
examination to determine whether he currently 
has a disability involving his right shoulder 
and/or knees, and to determine whether there 
is a causal nexus between his current 
diagnoses and his active military service.  
All indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review is accomplished.

a.	A diagnosis of any currently manifested 
right shoulder and/or bilateral knee 
disability should be made and the 
examiner should render an opinion as to 
whether the disabilities are 
etiologically related to the veteran's 
military service.  All necessary special 
studies or tests, including X-ray films, 
if necessary, are to be done.

b.	The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current right shoulder 
and/or bilateral knee disability is 
related to the veteran's military 
service.  

c.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

d.	If it cannot be determined whether the 
veteran currently has a right shoulder 
and/or bilateral knee disability that is 
related to his active service, on a 




medical or scientific basis and without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

IN THE 
